Luke, J.
This is a suit to recover $200 deposited, as a “cash bond” to guarantee the plaintiff’s appearance as defendant at a specified term of the police court of the City of LaGrange, at which, on his failure to appear, the “bond” was marked “forfeited” to the city by the presiding judge of that court. The jury found in favor of the city, and the plaintiff excepted to the refusal to grant him a new trial. Meld:
1. Not only did the evidence adduced at the trial fail to sustain the allegations of the petition, but there was evidence from which it could reasonably have been concluded that the plaintiff at his own instance and request made the said deposit instead of giving an ordinary bond, with full knowledge that his money would be forfeited if he did not appear, and with the statement that he “damn sure wouldn’t be there.”
2. None of the grounds of the motion for a new trial require another hearing of the case.

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur.